People v Ward (2015 NY Slip Op 04196)





People v Ward


2015 NY Slip Op 04196


Decided on May 14, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2015

Tom, J.P., Sweeny, Andrias, Moskowitz, Gische, JJ.


15084 5442/12

[*1] The People of the State of New York, Respondent,
vColin Ward, Defendant-Appellant.


Law Office of Paul P. Martin, New York (Jane S. Meyers of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Jessica Olive of counsel), for respondent.

Judgment, Supreme Court, New York County (Roger S. Hayes, J.), rendered February 28, 2014, convicting defendant, after a nonjury trial, of burglary in the second degree and petit larceny, and sentencing him to an aggregate term of 3½ years, unanimously affirmed. The matter is remitted to Supreme Court for further proceedings pursuant to CPL 460.50(5).
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348 [2007]). There is no reason to disturb the court's credibility findings.
To the extent the People's should have ascertained and disclosed the full extent of their witness's criminal history before the witness began his testimony, defendant has not
established that he was prejudiced (see e.g. People v Thomas, 115 AD3d 496 [1st Dept 2014], lv denied 23 NY3d 969 [2014]). The witness revealed the impeachment material at issue while he was still on the witness stand, and defendant was able to make full use of the belatedly revealed material on cross-examination. Furthermore, defendant rejected the court's offer of a lengthy continuance for further investigation and preparation.
We have considered and rejected defendant's remaining claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 14, 2015
CLERK